The opinion was delivered
Per Curiam.
— The decree below was undoubtedly correct. The appellants had no right to encroach on the property of the appellees under the pretext of a necessity for widening their roadbed : Lance’s Appeal, 5 P. F. Smith 16. If they cannot lay down a double track on ground appropriated by the law for one, they must be content with one, or proceed according to law to acquire ground for a second. Their necessities will not justify them in trespassing.
Decree affirmed at the cost of the appellants.